NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11821

                  COMMONWEALTH vs. TYSHAUN McGHEE
                    (and seven companion cases1).



            Suffolk.     April 6, 2015. - August 13, 2015.

 Present:     Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk, &
                              Hines, JJ.


Exploitation of People. Trafficking. Deriving Support from
     Prostitution. Statute, Validity, Construction. Due
     Process of Law, Vagueness of statute. Constitutional Law,
     Vagueness of statute, Freedom of association. Grand Jury.
     Witness, Cross-examination, Impeachment, Bias. Evidence,
     Cross-examination, Testimony before grand jury, Impeachment
     of credibility, Bias, Prior misconduct, Sexual conduct.
     Rape-Shield Statute. Practice, Criminal, Grand jury
     proceedings, Transcript of testimony before grand jury,
     Assistance of counsel, Confrontation of witnesses,
     Sentence. Words, "Commercial sexual activity."



     Indictments found and returned in the Superior Court
Department on December 19, 2012.

    The cases were tried before Diane M. Kottmyer, J.

     The Supreme Judicial Court granted an application for
direct appellate review.


    1
       Four against Tyshaun McGhee and three against Sidney
McGee. Because the last names of the defendants are so similar,
we refer to each one individually by his first name.
                                                                   2



     Sharon Dehmand for Tyshaun McGhee.
     David M. Jellinek for Sidney McGee.
     Matthew T. Sears, Assistant District Attorney, for the
Commonwealth.
     The following submitted briefs for amici curiae:
     Amy Farrell, pro se.
     Maura Healey, Attorney General, & Susanne G. Reardon,
Assistant Attorney General, for the Attorney General.
     Julie Dahlstrom, Felicia H. Ellsworth, Tasha Bahal, &
Michelle L. Sandals for Ascentria Care Alliance & others.


    SPINA, J.   In this case, we are asked to consider, for the

first time, the constitutionality of the Massachusetts sex

trafficking statute.   On November 21, 2011, the Legislature

approved "An Act relative to the commercial exploitation of

people," which criminalized sexual servitude, forced labor, and

organ trafficking as of its effective date of February 19, 2012.

St. 2011, c. 178, §§ 1-31.   The portions of the enactment at

issue here, pertaining to the trafficking of persons for sexual

servitude, were codified at G. L. c. 265, §§ 49, 50.   See St.

2011, c. 178, § 23.

    General Laws c. 265, § 50 (a), states, in relevant part:

         "Whoever knowingly: (i) subjects, or attempts to
    subject, or recruits, entices, harbors, transports,
    provides or obtains by any means . . . another person to
    engage in commercial sexual activity . . . or causes a
    person to engage in commercial sexual activity . . . or
    (ii) benefits, financially or by receiving anything of
    value, as a result of a violation of clause (i), shall be
    guilty of the crime of trafficking of persons for sexual
    servitude and shall be punished by imprisonment in the
    state prison for not less than [five] years but not more
    than [twenty] years and by a fine of not more than
    $25,000."
                                                                  3



The phrase "[c]ommercial sexual activity" is defined as "any

sexual act on account of which anything of value is given,

promised to or received by any person."   G. L. c. 265, § 49.

     On December 19, 2012, a Suffolk County grand jury indicted

each defendant, Tyshaun McGhee and Sidney McGee, on nine counts

of aggravated rape, G. L. c. 265, § 22 (a), three counts of

trafficking persons for sexual servitude, G. L. c. 265, § 50,

and two counts of deriving support from the earnings of a

prostitute, G. L. c. 272, § 7.   The charges arose from

allegations by three women (C.C., S.E., and B.G.2) that the

defendants approached them, took their photographs to post as

advertisements on a Web site called Backpage.com, drove them to

various locations to have sex with men who responded to the

advertisements, and then retained some or all of the money that

the women received as payment from these men.   The defendants

filed a joint pretrial motion to dismiss the sex trafficking

charges on the grounds that G. L. c. 265, § 50, is

unconstitutionally vague and overbroad, both on its face and as

applied to them.   A judge of the Superior Court denied the

motion.   Following a jury trial, Tyshaun was convicted on all

     2
       The full names of C.C., S.E., and B.G. have been omitted
in accordance with G. L. c. 265, § 24C (requiring
confidentiality of name of victim in arrest, investigation, or
complaint for rape under G. L. c. 265, § 22, or for trafficking
of persons under G. L. c. 265, § 50).
                                                                   4


three indictments charging him with trafficking persons for

sexual servitude (C.C., S.E., and B.G.),3 and both indictments

charging him with deriving support from the earnings of a

prostitute (C.C. and S.E.).   He was found not guilty on the

indictments charging him with aggravated rape.   Sidney was

convicted on all three indictments charging him with trafficking

persons for sexual servitude (C.C., S.E., and B.G.),4 and he was

found not guilty on the remaining indictments.   Each defendant

filed a timely notice of appeal, and we granted their subsequent

applications for direct appellate review.

     The defendants contend on appeal that (1) G. L. c. 265,

§ 50, is unconstitutionally vague as applied to them and,

therefore, violated their rights to due process under the Fifth

and Fourteenth Amendments to the United States Constitution and

art. 12 of the Massachusetts Declaration of Rights; (2) G. L.

c. 265, § 50, is unconstitutionally overbroad on its face in

violation of their right to freedom of association under the

First Amendment to the United States Constitution; (3) the


     3
       As to C.C. and S.E., Tyshaun's convictions of trafficking
persons for sexual servitude were based on the theories set
forth in G. L. c. 265, § 50 (a) (i) and (ii). As to B.G.,
Tyshaun's conviction was based only on the theory set forth in
G. L. c. 265, § 50 (a) (i).
     4
       Sidney's convictions of trafficking persons for sexual
servitude were all based on the theory set forth in G. L.
c. 265, § 50 (a) (i).
                                                                    5


phrase "commercial sexual activity" is unconstitutionally

overbroad; (4) the judge erred in allowing the substantive

admission of grand jury testimony from one of the Commonwealth's

witnesses; and (5) the judge violated their right to

confrontation by hindering their cross-examination of C.C. with

respect to several pending criminal charges against her and her

purported history of prostitution.     In addition, Tyshaun

contends that the sentences imposed for his convictions of

deriving support from the earnings of a prostitute were illegal.

For the reasons that follow, we conclude that G. L. c. 265,

§ 50, is constitutional, that the sentences challenged by

Tyshaun were illegal, and that the defendants' remaining claims

of error have no merit.    Accordingly, the judgments are

affirmed.    As to the indictments charging Tyshaun with deriving

support from the earnings of a prostitute, those cases are

remanded for resentencing in accordance with this opinion.5

     1.     Factual background.   We summarize the facts the jury

could have found, reserving certain details for our discussion

of the issues raised.    As mentioned, the charges against the

defendants arose from their interactions with three women in the

     5
       We acknowledge the amicus briefs submitted by Ascentria
Care Alliance, Coalition Against Trafficking in Women,
Children's Advocacy Center of Suffolk County, Demand Abolition,
Eva Center and My Life My Choice; and by the Attorney General.
We also acknowledge the amicus letter submitted Amy Farrell,
Ph.D.
                                                                     6


fall of 2012.6   C.C., then approximately twenty-four years old,

had a history of drug and alcohol use, and she had spent time in

several treatment facilities.    On September 7, 2012, as she left

Boston Medical Center after having been treated for two drug

overdoses within one twenty-four hour period, she encountered

the defendants, who were standing outside the hospital.    The

defendants asked C.C. what she was doing, and she told them that

she was interested in "party[ing]."    After offering to give her

a ride, the defendants walked C.C. to an apartment on Eustis

Street in Boston, where C.C. observed an older man standing

outside.   Tyshaun gave the man some money, and then Tyshaun

proceeded inside with C.C. and Sidney.    They went upstairs to a

bedroom where all three drank from a bottle of alcohol, C.C.

smoked some "crack" cocaine that had been given to her by

Tyshaun, and the defendants purportedly raped C.C. as she cried.7

Afterward, C.C. got dressed, all three individuals walked to an

apartment on Dudley Street where Tyshaun's mother lived, and

C.C. fell asleep on a couch.    She did not attempt to run away

because she was afraid of what might happen to her.


     6
       One of the three women, B.G., was not a witness at the
defendants' trial. The other two women, C.C. and S.E., did
testify.
     7
       Given that the defendants were found not guilty of the
indictments charging aggravated rape, we need not discuss the
details of C.C.'s testimony pertaining to these charges.
                                                                     7


    The next morning, the defendants and C.C. walked to a fast

food restaurant where Tyshaun purchased some heroin from a

friend and gave it to C.C., who proceeded to inject it into her

foot.   As they walked away from the restaurant, the defendants

started talking with C.C. about a business arrangement whereby

she could "make a lot of money," "have a nice car," and "have a

nice apartment."   It was C.C.'s understanding that the

defendants were talking about prostitution.    They continued this

conversation until they reached the Dudley Street apartment.

    At the apartment, the defendants prepared to take

photographs of C.C., which they planned to post as

advertisements on the Web site Backpage.com.   Tyshaun told C.C.

that there would be a "rate," which she understood as meaning

that she would be having sex with people in exchange for money.

Although "definitely hesitant," C.C. agreed to proceed because

she was "broke and homeless, and having a nice apartment and car

and money seemed like the best option."    Tyshaun gave C.C.

lingerie to wear, and he took photographs of her with a digital

camera in the bathroom of the apartment.   C.C. started feeling

"uncomfortable" and did not want to be in the situation in which

she found herself.   Nonetheless, the defendants transferred the

photographs to Sidney's laptop computer and then posted them on

Backpage.com.   Tyshaun included his cellular telephone number
                                                                     8


with the photographs, and the name indicated on them was "Jamie

Lynn."

    After about thirty minutes, Tyshaun's telephone started to

ring.    He answered it and handed the telephone to C.C., having

told her what to say to the callers.   C.C. would ask them "if

they were a cop of any sort," what they wanted, and whether they

could meet at a particular location that had been chosen by

Tyshaun and Sidney.    Tyshaun established prices of one hundred

dollars for thirty minutes of sex, and $150 for one hour of sex.

When C.C. arranged to meet a man at the Eustis Street apartment

for thirty minutes of sex, the defendants walked with her to

that location, and Tyshaun again gave some money to the same

older man who had been standing outside that location the

previous day.    C.C. was directed to a room, she had sex with the

man she had arranged to meet, she was paid one hundred dollars,

and she handed the money over to Tyshaun, keeping none of it for

herself.

    Over the course of the next three to four days, C.C. had

sex with five or six other men in various locations.    The

defendants always accompanied C.C. to the designated meeting

place and would wait for her until she had finished.   She gave

all of the money that she was paid to Tyshaun, who arranged the

accommodations.    At some point, Tyshaun stopped providing drugs
                                                                     9


and alcohol to C.C., telling her that she was not making enough

money to support her habits.

    On September 12, 2012, roughly five days after having met

the defendants, C.C. woke up alone in a hotel room.   Although

neither defendant was there, Tyshaun's cellular telephone was in

the room.   C.C. telephoned her father.   He told her to leave the

hotel room, and she jogged to a nearby pharmacy, where she

telephoned her father again to pick her up.   On the drive to her

parents' home, C.C. told her father in response to his

questioning that she had been raped.   After she arrived home,

C.C.'s mother took her to Brockton Hospital where she was

interviewed by a sexual assault nurse examiner and diagnosed

with pneumonia and cellulitis.   During her examination, C.C.

told the nurse that over the past several days she had engaged

in sex with multiple men.   At some point shortly thereafter,

C.C. told Boston police officers that she had been sexually

assaulted, but she did not disclose her involvement in

prostitution.   On October 2, 2012, C.C. was shown a photographic

array, and she identified the photograph of Sidney.

Approximately one month later, C.C. told the police about her

involvement with prostitution.   On December 12, 2012, C.C. went

to Boston police headquarters to view a live lineup, and she

identified Tyshaun.
                                                                    10


    In the fall of 2012, S.E., then approximately twenty-six

years old, was homeless, and had a history of drug use.    S.E.

met Sidney around September 18, when she was standing in line

outside a homeless shelter near the Boston Medical Center.

After asking S.E. several questions, Sidney told her that he

could help her, and that she could earn enough money working as

an "escort" to live a better life.   S.E. accompanied Sidney to

meet Tyshaun, and then the three of them went to the apartment

on Dudley Street where Tyshaun's mother lived.    Once there, the

defendants told S.E. that they were going to take photographs of

her and post them on the Web site Backpage.com.   S.E. agreed,

but "wasn't comfortable" with the arrangement.    Tyshaun took the

photographs using his cellular telephone, Sidney showed her how

to pose, and the defendants posted the photographs online.

Tyshaun included his cellular telephone number with the

photographs, and the name indicated on them was "Natalia."

    After a short period of time, calls and text messages

started arriving on Tyshaun's telephone.   S.E. realized that

Tyshaun was conversing about sex, not merely escorting, only

when she questioned him about the prices for her "services."

Tyshaun told the callers that it would be $150 for "full

service," which meant oral and vaginal sex, and fifty dollars

for just oral sex.   Shortly thereafter, a man arrived at the

Dudley Street apartment, he and S.E. "engaged in sexual
                                                                  11


behavior," the man paid her some cash, and she gave it to

Tyshaun so he could "put gas in the car," "rent a hotel room,"

and "keep posting the ad."   S.E. subsequently met another

individual at a different location that was a few blocks away

from the Dudley Street apartment.   She was unable to remember

what happened at this second location.    S.E. returned to the

Dudley Street apartment with the defendants at around 3 A.M.,

she performed oral sex on each defendant at their behest because

she "didn't want to get hurt," she had sexual intercourse with

Tyshaun, and then the defendants fell asleep.

    The next morning, after the defendants took S.E. to a

methadone clinic, they proceeded to check Tyshaun's telephone

for responses to the photographs they had posted on

Backpage.com.   Over the next twenty-four hours, the defendants

drove S.E. to different locations where she engaged in various

sexual acts with several different men.   The defendants always

remained nearby in their parked motor vehicle and, once S.E. had

finished, Tyshaun demanded all of the cash that she had

received.

    On her third day with the defendants, Tyshaun again took

S.E. to a methadone clinic where she chatted with B.G., a woman

she had met during prior visits to the clinic.   After their

conversation, B.G. went outside and spoke with the defendants,

whom she already had met.    Eventually, all four of them returned
                                                                   12


to the Dudley Street apartment, where B.G. used a computer to

repost photographs of herself that had been submitted to

Backpage.com on an earlier occasion.   The defendants also took

new photographs of B.G. and posted them on the Web site.      Later

that same day, the defendants drove S.E. and B.G. some distance

to a hotel where each woman had sex with two men for money.      The

defendants waited outside in their car.   S.E. and B.G. received

$250, which was split evenly, and S.E. gave her share to Tyshaun

when he asked for it.   B.G. kept some, if not all, of the money

she had received.   Eventually, the group drove back to Boston.

Tyshaun and B.G. had an argument about sex and money; Tyshaun

pulled the vehicle over to the side of the road, and the women

got out.   B.G. removed some personal belongings from the trunk,

and the two women walked away.    The defendants drove off.

    S.E. and B.G. went to Boston Medical Center, and the police

were called to the scene.   In the waiting room, the women met

with Officer Edward Fleming and told him that they had been

forced into prostitution.   Boston police officers subsequently

interviewed S.E. and B.G. regarding the events that had

transpired with the defendants.   On September 26, 2012, S.E.

went to a police station to view a photographic array.     She

identified Tyshaun, and he was arrested the next day.    On

September 28, 2012, S.E. returned to the police station to view
                                                                   13


another photographic array.   She identified Sidney, and he was

arrested that same day.

    2.   Constitutionality of G. L. c. 265, § 50.    We begin with

a discussion of the defendants' facial and as-applied challenges

to the constitutionality of the sex trafficking statute, which

challenges present questions of law that we review de novo.   See

Commonwealth v. Johnson, 470 Mass. 300, 307 (2014), citing

Commonwealth v. Martin, 467 Mass. 291, 301 (2014).    In

accordance with canons of statutory construction, a statute is

presumed to be constitutional.   See St. Germaine v. Pendergast,

416 Mass. 698, 703 (1993).    "Doubts as to a statute's

constitutionality 'should be avoided if reasonable principles of

interpretation permit doing so.'"    Commonwealth v. Disler, 451
Mass. 216, 228 (2008), quoting Staman v. Assessors of Chatham,

351 Mass. 479, 487 (1966).

    The defendants first contend that G. L. c. 265, § 50 (a),

is unconstitutionally vague as applied to them and, therefore,

violated their rights to due process under the Fifth and

Fourteenth Amendments and art. 12.   They point out that § 50 (a)

lacks the element of force or coercion as required by the

analogous Federal sex trafficking statute, 18 U.S.C. § 1591(a)
                                                                   14


(2012).8    As such, the defendants argue that § 50 (a) fails to

give them fair warning of prohibited conduct, noting that by

merely assisting a consenting adult prostitute, they will be

deemed to have engaged in the trafficking of persons for sexual

servitude.    Moreover, the defendants continue, without the

element of force or coercion, there is a real risk of arbitrary

enforcement of the statute, which also offends standards of due

process.9    We disagree with the defendants' arguments.


     8
       The Trafficking Victims Protection Act of 2000, Pub. L.
106-386, § 112, 114 Stat. 1464, 1487, codified at 18 U.S.C.
§ 1591 (2012), provides, in relevant part:

     "(a)    Whoever knowingly --

     "(1) in or affecting interstate or foreign commerce . . .
     recruits, entices, harbors, transports, provides, obtains,
     or maintains by any means a person; or

     "(2) benefits, financially or by receiving anything of
     value, from participation in a venture which has engaged in
     an act described in violation of paragraph (1), knowing, or
     in reckless disregard of the fact, that means of force,
     threats of force, fraud, coercion described in subsection
     (e)(2), or any combination of such means will be used to
     cause the person to engage in a commercial sex act, or that
     the person has not attained the age of 18 years and will be
     caused to engage in a commercial sex act, shall be punished
     as provided in subsection (b)."

We point out that the omission of language from G. L. c. 265,
§ 50 (a), that is included in the previously enacted analogous
Federal statute "reflect[s] a conscious decision by the
Legislature to deviate from the standard embodied in the Federal
statute." Globe Newspaper Co. v. Boston Retirement Bd., 388
Mass. 427, 433 (1983).
     9
       By way of example, the defendants suggest that G. L.
c. 265, § 50 (a), as written, permits the Commonwealth to
                                                                    15


    The principles governing a vagueness challenge to a statute

are well established.   "A basic tenet of due process requires

that a criminal statute be sufficiently clear to give notice of

the prohibited conduct."    Commonwealth v. Reyes, 464 Mass. 245,

248 (2013).   See Commonwealth v. Bohmer, 374 Mass. 368, 371

(1978).   "A statute violates due process and is void for

vagueness when individuals of normal intelligence must guess at

the statute's meaning and may differ as to its application, thus

denying them fair notice of the proscribed conduct."     Disler,
451 Mass. at 223.   See Connally v. General Constr. Co., 269 U.S.
385, 391 (1926).    "Penal statutes must 'define the criminal

offense with sufficient definitiveness that ordinary people can

understand what conduct is prohibited.'"    Commonwealth v.

Zubiel, 456 Mass. 27, 30 (2010), quoting Commonwealth v.

Twitchell, 416 Mass. 114, 123 (1993).    See Kolender v. Lawson,

461 U.S. 352, 357 (1983).   A vague statute also offends due

process because of "its lack of reasonably clear guidelines for

law enforcement and its consequent encouragement of arbitrary

and erratic arrests and prosecutions."     Commonwealth v.

Sefranka, 382 Mass. 108, 110 (1980).    See Reyes, supra at 249.

See also Grayned v. Rockford, 408 U.S. 104, 108-109 (1972).      Any


decline to prosecute a taxicab driver who transports a known
prostitute to an appointment to engage in commercial sexual
activity, but to prosecute the defendants who provide the same
service.
                                                                      16


ambiguity in a criminal statute "must be strictly construed

against the government."     Zubiel, supra at 33.    See Commonwealth

v. Kenney, 449 Mass. 840, 850 (2007).

    "Proscribed conduct, however, is not always capable of

precise legal definition."    Reyes, 464 Mass. at 249.    See

Jaquith v. Commonwealth, 331 Mass. 439, 442 (1954).

"Accordingly, legislative language need not be afforded

'mathematical precision' in order to pass constitutional

muster."   Reyes, supra, quoting Bohmer, 374 Mass. at 372.      See

Grayned, 408 U.S. at 110.    A statute is not vague "if it

requires a person to conform his conduct to an imprecise but

comprehensible normative standard."     Commonwealth v. Orlando,

371 Mass. 732, 734 (1977).    Its language will be

constitutionally adequate if it "conveys [a] sufficiently

definite warning as to the proscribed conduct when measured by

common understanding and practices."     Commonwealth v. Adams, 389
Mass. 265, 270 (1983), quoting Commonwealth v. Jarrett, 359
Mass. 491, 496-497 (1971).    "Uncertainty as to whether marginal

offenses are included within the coverage of a statute does not

render it unconstitutional if its scope is substantially clear."

Reyes, supra.   See United States Civil Serv. Comm'n v. National

Ass'n of Letter Carriers, AFL-CIO, 413 U.S. 548, 579 (1973);

Jarrett, supra.   Moreover, "even a vague statute may be made
                                                                   17


constitutionally definite by giving it a reasonable

construction."   Sefranka, 382 Mass. at 111.

     Here, we conclude that because G. L. c. 265, § 50 (a), is

sufficiently clear and definite, it did not violate the

defendants' rights to due process under the Fifth and Fourteenth

Amendments and art. 12.   The words of the statute have commonly

accepted and readily understood meanings in the English

language, and the phrase "commercial sexual activity" is amply

defined in G. L. c. 265, § 49.10   The statutory language provided

fair notice to the defendants that the very conduct in which

they engaged was the kind of conduct that the Legislature

intended to prohibit and punish.

     The fact that G. L. c. 265, § 50 (a), does not include the

element of force or coercion does not render the statute

unconstitutionally vague or subject to arbitrary enforcement.

The clear and deliberate focus of the statute is the intent of

the perpetrator, not the means used by the perpetrator to

accomplish his or her intent.   Section 50 (a) states that an

individual shall be guilty of the crime of trafficking of

persons for sexual servitude where such individual "knowingly

. . . subjects, or attempts to subject, or recruits, entices,

harbors, transports, provides or obtains by any means . . .

     10
       Our conclusion that the definition of "commercial sexual
activity" is not unconstitutionally overbroad will be discussed
in a subsequent portion of this opinion.
                                                                  18


another person to engage in commercial sexual activity"

(emphasis added).   As is its purview, the Legislature has

determined that whether a person being trafficked for sexual

servitude has been forced or coerced into engaging in such

activities is immaterial for purposes of ascertaining whether a

criminal act has been committed.   The only relevant

consideration is whether the perpetrator has engaged in the

enumerated proscribed conduct with the requisite mens rea.

    When used in a criminal statute, the word "knowingly"

typically "imports a perception of the facts requisite to make

up the crime."   Commonwealth v. Altenhaus, 317 Mass. 270, 273

(1944), quoting Commonwealth v. Horsfall, 213 Mass. 232, 237

(1913).   A requirement of scienter "has a tendency to narrow

(and thus to clarify) the scope of a criminal enactment."

Commonwealth v. Love, 26 Mass. App. Ct. 541, 546 n.11 (1988).

The Supreme Court has long recognized that the constitutionality

of a purportedly vague statute "is closely related to whether

that [statute] incorporates a requirement of mens rea."

Colautti v. Franklin, 439 U.S. 379, 395 (1979).   See Hill v.

Colorado, 530 U.S. 703, 732 (2000) (rejecting vagueness

challenge premised on failure of statute to provide people of

ordinary intelligence with reasonable opportunity to understand

prohibited conduct where statute contained requirement of

scienter); Screws v. United States, 325 U.S. 91, 102 (1945)
                                                                   19


(plurality opinion) ("where the punishment imposed is only for

an act knowingly done with the purpose of doing that which the

statute prohibits, the accused cannot be said to suffer from

lack of warning or knowledge that the act which he does is a

violation of law").

    The language of G. L. c. 265, § 50 (a), requiring the

knowing commission of specified acts for the purpose of enabling

or causing another person to engage in commercial sexual

activity defines with sufficient clarity the prohibited conduct.

As a consequence, the statute provides comprehensible standards

for law enforcement that discourage arbitrary arrests and

prosecutions.   What the defendants characterize as "merely

assisting" an adult consenting prostitute will still constitute

the crime of sex trafficking in those circumstances where all of

the statutory elements have been satisfied.   The absence of any

element, notably mens rea, will negate criminality.   In this

case, the defendants' actions fell squarely within the conduct

unambiguously proscribed by G. L. c. 265, § 50 (a).

    Contrary to the defendants' contentions, G. L. c. 265, § 50

(a), does not simply criminalize and punish more harshly the

same conduct already prohibited by G. L. c. 272, § 7.   The

substantive differences between the two statutes are evident and

meaningful.   Therefore, the defendants' arguments that they
                                                                  20


could not have known that their so-called "pimping" activities

would constitute sex trafficking are unavailing.

    General Laws c. 272, § 7, provides, in relevant part, that

"[w]hoever, knowing a person to be a prostitute, shall live or

derive support or maintenance, in whole or in part, from the

earnings or proceeds of his prostitution . . . shall be punished

by imprisonment in the state prison for a period of five years

and by a fine of [$5,000]."   We have explained that "[a]

conviction of deriving support from the earnings of a prostitute

requires the jury to find that a particular individual was a

prostitute, that the defendant knew that the individual was a

prostitute, and that the defendant shared in some way in the

earnings or proceeds of this person's prostitution."

Commonwealth v. Purdy, 459 Mass. 442, 454 n.10 (2011).

    The differences in the conduct prohibited by G. L. c. 272,

§ 7, and by G. L. c. 265, § 50 (a), are primarily twofold.

First, the language of G. L. c. 272, § 7, plainly states that

the conduct prohibited by that statute is the sharing of

proceeds earned by a known prostitute.   In contrast, under G. L.

c. 265, § 50 (a), an individual who knowingly enables or causes

another person to engage in commercial sexual activity need not

benefit, either financially or by receiving something of value,

from such conduct in order to be convicted of sex trafficking.

Indeed, as Sidney points out, he was found not guilty of
                                                                     21


violating G. L. c. 272, § 7, presumably because the evidence was

insufficient to prove beyond a reasonable doubt that he shared

in the money earned by C.C., S.E., and B.G.   However, his

commission of acts proscribed by G. L. c. 265, § 50 (a),

resulted in his convictions of sex trafficking.    Second, the

knowledge element of G. L. c. 272, § 7, is retrospective.     That

is to say, an individual shares earnings or proceeds knowing

that they came from an act of prostitution that already has

occurred.   In contrast, the knowledge element of G. L. c. 265,

§ 50 (a), is prospective.    An individual engages in statutorily

enumerated acts knowing that those acts will result in another

person's anticipated engagement in commercial sexual activity.

Although it may appear to the defendants that G. L. c. 272, § 7,

and G. L. c. 265, § 50 (a), criminalize essentially the same

misconduct, they plainly do not.    Therefore, the defendants had

fair warning that their so-called "pimping" activities could

subject them to prosecution for deriving support from the

earnings of a prostitute, G. L. c. 272, § 7, as well as for

trafficking of persons for sexual servitude, G. L. c. 265, § 50

(a).

       The defendants next contend that G. L. c. 265, § 50 (a), is

unconstitutionally overbroad on its face because it

significantly infringes on the right to freedom of association

as guaranteed by the First Amendment.   In their view, because
                                                                  22


§ 50 (a) lacks the element of force or coercion, it renders

unlawful virtually any interaction between family members,

friends, or organizations and a known prostitute.11    We disagree.

     "A clear and precise enactment may . . . be 'overbroad' if

in its reach it prohibits constitutionally protected conduct."

Planned Parenthood League of Mass., Inc. v. Operation Rescue,

406 Mass. 701, 715 (1990), quoting Grayned, 408 U.S. at 114.

See Commonwealth v. Casey, 42 Mass. App. Ct. 512, 516 (1997).

Freedom of association encompasses "[a] right 'to enter into and

maintain certain intimate human relationships,' and a right 'to

associate for the purpose of engaging in those activities

protected by the First Amendment -- speech, assembly, petition

for the redress of grievances, and the exercise of religion.'"

Concord Rod & Gun Club, Inc. v. Massachusetts Comm'n Against

Discrimination, 402 Mass. 716, 721 (1988), quoting Roberts v.

United States Jaycees, 468 U.S. 609, 617-618 (1984).    See

Disler, 451 Mass. at 230.   "[W]here conduct and not merely

speech is involved . . . the overbreadth of a statute must not

only be real, but substantial as well, judged in relation to the

statute's plainly legitimate sweep."   Broadrick v. Oklahoma, 413

     11
       By way of example, the defendants suggest that a mother
who feeds, shelters, or transports her daughter, a known adult
prostitute, will run afoul of G. L. c. 265, § 50 (a).
Similarly, they continue, a homeless shelter could be deemed to
be harboring known prostitutes, thereby engaging in sex
trafficking.
                                                                   23
U.S. 601, 615 (1973).   See Mendoza v. Licensing Bd. of Fall

River, 444 Mass. 188, 200 (2005).   Given that facial challenges

to the constitutionality of a law greatly increase the number of

persons who have standing to bring a claim, the Supreme Court

has cautioned that the overbreadth doctrine is to be employed

"sparingly and only as a last resort."    Broadrick, supra at 613.

See Commonwealth v. Provost, 418 Mass. 416, 422-423 (1994);

Commonwealth v. Abramms, 66 Mass. App. Ct. 576, 580 (2006).

    General Laws c. 265, § 50 (a), does not prohibit all

interactions or associations between a prostitute and family

members, friends, or social service organizations.   Rather, it

forbids such individuals or entities from knowingly undertaking

specified activities that will enable or cause another person to

engage in commercial sexual activity.    Conduct of this nature is

afforded no constitutional protection.    See generally Arcara v.

Cloud Books & News Store, Inc., 478 U.S. 697, 698-699, 705, 707

(1986) (prostitution and lewdness on premises of "adult"

bookstore not protected under First Amendment); Commonwealth v.

Walter, 388 Mass. 460, 464 (1983) (constitutional right to

privacy not extended to one engaged in prostitution); State v.

Theriault, 157 N.H. 215, 219 (2008), quoting Webb v. State, 575
N.E.2d 1066, 1070 (Ind. Ct. App. 1991) ("Certainly prostitution

is not a constitutionally protected activity").    Accordingly,

the defendants' claims that the statute is overbroad must fail.
                                                                   24


     Finally, the defendants contend that the phrase "commercial

sexual activity" as used in G. L. c. 265, § 50 (a), and as

defined by G. L. c. 265, § 49, and by the judge in her jury

instructions, is overbroad.   In their view, this phrase can

encompass many noncriminal sexually oriented activities where

money exchanges hands, including "telephone sex" services, nude

dancing, online "chat" session, and adult pay-per-view

television shows.   That being the case, the defendants continue,

the overly broad definition of "commercial sexual activity"

should render G. L. c. 265, § 50 (a), unconstitutional.     We

disagree.

     General Laws c. 265, § 49, defines "[c]ommercial sexual

activity" as "any sexual act on account of which anything of

value is given, promised to or received by any person."12    The



     12
       This definition is nearly identical to the definition of
"commercial sex act" used in the analogous Federal sex
trafficking statute. See 18 U.S.C. § 1591(e)(3) ("The term
'commercial sex act' means any sex act, on account of which
anything of value is given to or received by any person"). See
note 8, supra. The defendants have not cited, and we have not
found, any case in which a court has concluded that the Federal
sex trafficking statute is unconstitutionally overbroad. The
defendants' reliance on Backpage.com, LLC v. Cooper, 939 F.
Supp. 2d 805, 832 (M.D. Tenn. 2013), is unpersuasive. In that
case, the United States District Court for the Middle District
of Tennessee considered whether to enjoin a State statute that
criminalized the sale of certain sexually oriented
advertisements. See id. at 813. In granting the injunction,
the court concluded, among other things, that the definition of
"commercial sex act" was likely overbroad because it would
include substantial activity unrelated to sex trafficking and
                                                                    25


phrase "sexual act" is not further defined in the statute.

Under well-established principles of statutory construction, "a

statute must be interpreted according to the intent of the

Legislature ascertained from all its words construed by the

ordinary and approved usage of the language, considered in

connection with the cause of its enactment, the mischief or

imperfection to be remedied and the main object to be

accomplished, to the end that the purpose of its framers may be

effectuated."   Commonwealth v. Figueroa, 464 Mass. 365, 368

(2013), quoting Harvard Crimson, Inc. v. President & Fellows of

Harvard College, 445 Mass. 745, 749 (2006).    The purpose and

intent of the Legislature in enacting G. L. c. 265, § 50 (a),

was to prohibit the trafficking of persons for sexual servitude,

not to prohibit all range of sexually oriented activities and

expressions.    Mindful of this distinction, we construe the term

"commercial sexual activity" as referring to any sexual act for

value that involves physical contact.   See G. L. c. 265, § 49.

See also Suliveres v. Commonwealth, 449 Mass. 112, 118 (2007)

("sex act" includes sexual intercourse); Commonwealth v. Walter,

388 Mass. 460, 463-464 (1983) ("sexual activity" encompasses

coitus, oral-genital contact, and digital manipulation of

another person's genitals for fee).   See generally United States


would chill the free speech rights of publishers.   See id. at
832. Such concerns are not at issue here.
                                                                    26


v. Taylor, 640 F.3d 255, 258 (7th Cir. 2011) ("sexual act"

involves physical contact).    This interpretation is consistent

with the plain language of G. L. c. 265, § 50 (a), gives force

to the Legislature's intent to protect victims of sex

trafficking, and avoids any potential constitutional problems.

As so construed, we believe the statute "avoids any overbreadth

problems, and 'whatever overbreadth may exist should be cured

through case-by-case analysis of the fact situations to which

its sanctions, assertedly, may not be applied.'"     Provost, 418
Mass. at 423, quoting Broadrick, 413 U.S. at 615-616.    See

Disler, 451 Mass. at 229.

     3.    Substantive admission of grand jury testimony.   We

begin with some pertinent background.    At trial, S.E. testified

that, prior to meeting the defendants, she made the acquaintance

of a man named Ray and his cousin, Ethel Watler.13    On the day

they met, S.E. accompanied Ray to his apartment, where they

"hung out."    Later in the evening, S.E. and Watler went to

another man's house where each woman had sex with the man for

money.    When the women returned to Ray's apartment, Watler and

Ray took the money that S.E. had earned, allowing her to keep

only twenty dollars for medication.    The next morning, S.E. went




     13
          S.E. referred to Ethel Watler by her nickname, "Ellie."
                                                                   27


to a methadone clinic, she did not return to Ray's apartment,

and she never saw Watler and Ray again.

    Watler testified at trial pursuant to a grant of immunity.

See G. L. c. 233, § 20E.    She described her work as a dancer and

an escort.   Watler said that she met Tyshaun probably one month

after her encounter with S.E., and stated that she would see

Tyshaun two or three times a week.    She acknowledged that they

had engaged in a sexual relationship.     Watler testified about

the evening she had spent in the company of S.E., and she said

that she had told Tyshaun about that evening and had shown him

photographs of S.E.   When the prosecutor asked Watler whether

Tyshaun had taken photographs of Watler to be posted on

Backpage.com, Watler stated that she did not remember because

she had been doing drugs at the time.     Watler responded in a

similar fashion when the prosecutor asked her about any

conversations she may have had with Tyshaun regarding S.E. and

the other women.

    The prosecutor attempted, unsuccessfully, to refresh

Watler's recollection by having her read to herself portions of

her grand jury testimony.   Consequently, the prosecutor asked

the judge to allow the Commonwealth to use Watler's grand jury

testimony substantively.    The judge instructed the prosecutor to

lay more of a foundation regarding Watler's inability to

remember facts to which she had testified before the grand jury,
                                                                     28


namely the defendants' activities and admissions.     After Watler

continued to profess her inability to remember such facts, the

prosecutor again asked for the admission of Watler's grand jury

testimony.   The judge allowed portions of such testimony to be

admitted substantively over the defendants' objections after

finding that Watler was feigning a lack of memory, and that her

grand jury testimony did not appear to have been coerced.14     As

to the latter finding, the judge stated that Watler frequently

volunteered additional information in response to the questions

she was asked.   The judge also pointed out that because Watler

was present in court, defense counsel would have the opportunity

to cross-examine her.

     The prosecutor proceeded to question Watler, who then read

portions of her grand jury testimony in evidence.15    Watler

stated that Tyshaun told her that S.E. "was making money," and

that he and Sidney had engaged in a "threesome" with S.E. at the


     14
       The judge required the prosecutor to designate
specifically the portions of Watler's grand jury testimony that
the Commonwealth sought to have admitted in evidence. The
prosecutor did so at the bench, in the presence of defense
counsel, while the jury was in recess.
     15
       Watler's grand jury testimony was introduced as follows:
The prosecutor asked Watler a question, she awaited a response,
and, based on the nature of the response, she directed Watler's
attention to specific pages and lines of the transcript of her
grand jury testimony. The prosecutor then read the question
from the transcript, and she had Watler read her answer to that
question.
                                                                    29


house on Dudley Street.   Watler identified the Eustis Street

apartment as a place where Tyshaun told her he had rented rooms,

and where he said Watler could bring "customers."   Watler

testified that Tyshaun had taken photographs of her in the

bathroom of the Dudley Street apartment, and that he had paid

for her online advertisements with a credit card.   Watler

further testified that Tyshaun had told her that "he had two

white girls [who] had left him" and that he wished he had S.E.

because "she made a lot of money."   On cross-examination, Watler

stated that prior to giving her grand jury testimony, she had

asked to consult with an attorney but was told by someone in the

district attorney's office that she did not need an attorney

because she "wasn't in any trouble."   She agreed with defense

counsel that her grand jury testimony was what she thought the

Commonwealth wanted to hear because "they had a whole bunch of

stuff on [her]."   Watler testified that S.E. had been a

prostitute before the two women had met, and that S.E. wanted to

make money in exchange for sex and had been "a willing

participant."   She also testified that her conversations about

S.E. had been with Tyshaun, not Sidney.

    On appeal, the defendants contend that the substantive

admission of Watler's grand jury testimony was improper.     They

argue that they could not cross-examine Watler effectively at

trial because of her lack of memory, and the evidence failed to
                                                                     30


support the judge's finding that Watler was feigning memory

loss.     The defendants further assert that Watler's grand jury

testimony was not free from coercion.     They point out that she

was aware of potential criminal charges against her if she did

not cooperate with the Commonwealth, and was not granted

immunity until she testified at trial.     Finally, the defendants

argue that the substantive admission of Watler's grand jury

testimony was gravely prejudicial, as evidenced by the jury's

request for a transcript of this testimony during their

deliberations.16    We are not persuaded by the defendants'

arguments and conclude that the judge did not err.

     Generally speaking, Massachusetts has adhered to the

traditional rule that prior inconsistent statements of a witness

may be introduced at trial only for the purpose of impeachment.

See Commonwealth v. Bookman, 386 Mass. 657, 665 (1982).       See

also Mass. G. Evid. § 801(d)(1)(A) (2015).     However, in

Commonwealth v. Daye, 393 Mass. 55, 71-75 (1984), as modified by

Commonwealth v. Cong Duc Le, 444 Mass. 431, 432 n.3 (2005), this

court deviated from the traditional rule, holding that prior

inconsistent statements by a witness before a grand jury can be

admitted as substantive evidence if certain conditions are met.

See Commonwealth v. Stewart, 454 Mass. 527, 533 (2009); Mass.


     16
          The jury's request was denied by the judge.
                                                                      31


G. Evid., supra.   First, there has to be an opportunity for

effective cross-examination of the witness at trial.     See Daye,

supra at 73.   "When the witness at trial has no recollection of

the events to which the statement relates, this requirement of

an opportunity for meaningful cross-examination is not met."

Id.   Second, the statement has to be "that of the witness,

rather than the interrogator."     Id. at 74.   That is to say, it

must be clear that "the statement was not coerced and was more

than a mere confirmation or denial of an allegation by the

interrogator."   Id. at 75.   In addition, "apart from these

requirements for admissibility of the prior grand jury testimony

as substantive evidence, when that testimony concerns an

essential element of the crime, the Commonwealth must offer at

least some corroborative evidence if there is to be sufficient

evidence to warrant a conviction."     Commonwealth v. Clements,

436 Mass. 190, 192-193 (2002).     See Daye, supra at 74-75.   This

corroboration requirement concerns the sufficiency of the

evidence, not its admissibility.    See Clements, supra.

      In Commonwealth v. Sineiro, 432 Mass. 735, 745 & n.12

(2000), we extended the holding of Daye to include grand jury

testimony of a witness who a trial judge determines is

"falsifying a lack of memory."   See Commonwealth v. Maldonado,

466 Mass. 742, 755-756, cert. denied, 134 S. Ct. 2312 (2014).

"As one commentator has aptly stated:    '[T]he tendency of
                                                                   32


unwilling or untruthful witnesses to seek refuge in a claim of

forgetfulness is well recognized.    Hence the judge may be

warranted in concluding under the circumstances the claimed lack

of memory of the event is untrue and in effect an implied denial

of the prior statement, thus qualifying it as inconsistent.'"

Sineiro, supra at 742, quoting 2 McCormick, Evidence § 251, at

117 (5th ed. 1999).    "Before a witness's grand jury testimony

may be admitted under the Daye-Sineiro rule, the judge must make

a preliminary finding that the witness's claimed lack of memory

has been fabricated.    If that finding is made and is supported

by the evidence, it is conclusive."    Commonwealth v. Evans, 439
Mass. 184, 190, cert. denied, 540 U.S. 923 (2003).    See Sineiro,

supra at 742-743 & n.6.   Once the judge makes a finding of

feigned memory, the witness's prior grand jury testimony may be

admitted in evidence for substantive consideration provided that

the testimony was not coerced and the witness is present at

trial for cross-examination.   See id. at 745 & n.12.

    Here, the judge acted well within her discretion in finding

that Watler was feigning memory loss with respect to the

defendants' activities and admissions concerning S.E.    The judge

was able to observe Watler's demeanor on the witness stand and

to assess her ability to remember many of her interactions and

conversations with Tyshaun, but not those that had a bearing on

the specific facts of this case.    As the judge properly found,
                                                                  33


Watler was available for cross-examination at trial, and defense

counsel took advantage of that opportunity by eliciting

testimony that provided context to Watler's grand jury testimony

and enabled the jury to evaluate its accuracy.   We discern no

error in the judge's determination that Watler's testimony

before the grand jury was not coerced.   Moreover, defense

counsel raised and explored the possibility of coercion during

cross-examination.   The judge properly allowed the substantive

admission of limited portions of Watler's grand jury testimony.

    4.   Cross-examination regarding pending criminal charges.

The defendants contend that the judge violated their right to

confrontation by hindering cross-examination of C.C. regarding

criminal charges pending against her.    They assert that because

a defendant is entitled to reasonable cross-examination of a

prosecution witness for the purpose of showing bias, the judge

abused her discretion by precluding defense counsel from

impeaching C.C. with evidence that she had been charged with

several drug-related offenses.   In the defendants' view, where

C.C. testified that she had been told that the district attorney

was not interested in prosecuting her, the defendants should

have been allowed to explore the possibility that she might have

been biased in favor of the Commonwealth.   Alternatively, the

defendants argue that their trial counsel rendered ineffective

assistance by failing to seek the introduction of the pending
                                                                    34


charges against C.C., which could have demonstrated her bias and

negated her credibility.

       Following an incident that occurred approximately three

months after C.C. testified before the grand jury in the present

case, C.C. was charged in the Taunton Division of the District

Court Department with possession of a Class A controlled

substance, operating a motor vehicle while under the influence

of drugs, and being present where heroin was kept.    The

Commonwealth filed a motion in limine to preclude any reference

to these charges at trial.    After a hearing, the motion was

allowed.    At trial, before the commencement of empanelment,

counsel for Tyshaun informed the judge that he did not intend to

introduce any evidence of such charges, stating, "I don't really

see how a pending charge is going to come in."    Similarly,

although not entirely clear from the trial transcript, it

appears that counsel for Sidney did not object to the exclusion

of testimony concerning the pending criminal charges against

C.C.    To the extent that he did argue for the admissibility of

such evidence, the basis for his argument was that evidence of

C.C.'s drug use was relevant to her ability to remember what had

happened to her, which pertained to her credibility.    Neither

defense attorney mentioned the issue of bias.    In response to a

question from the judge, the prosecutor represented that the
                                                                  35


Commonwealth had not made or offered any promises, rewards, or

inducements relating to the pending criminal charges.

    As a general matter, "[a]rrest or indictment alone is

insufficient for general impeachment purposes."   Commonwealth v.

Haywood, 377 Mass. 755, 759 (1979).   See G. L. c. 233, § 21.

See also Commonwealth v. Bregoli, 431 Mass. 265, 275 (2000)

(witness cannot be impeached by use of specific act of

misconduct not resulting in conviction).   However, "it is well

established that a criminal defendant is 'entitled, as of right,

to reasonable cross-examination of a witness for the purpose of

showing bias, particularly where that witness may have a

motivation to seek favor with the government.'"   Haywood, supra

at 760, quoting Commonwealth v. Dougan, 377 Mass. 303, 310

(1979).   See Commonwealth v. Henson, 394 Mass. 584, 586-587

(1985).   "A defendant has the right to bring to the jury's

attention any 'circumstance which may materially affect' the

testimony of an adverse witness which might lead the jury to

find that the witness is under an 'influence to prevaricate.'"

Haywood, supra, quoting Commonwealth v. Marcellino, 271 Mass.
325, 327 (1930).   It follows that a defendant may question a

witness about pending criminal charges in order to show that the

witness has a motive to cooperate with the Commonwealth.    See

Commonwealth v. Meas, 467 Mass. 434, 449-450, cert. denied, 135
S. Ct. 150 (2014), quoting Commonwealth v. Carmona, 428 Mass.
36


268, 270 (1998).   See also Henson, supra.    However, we have

recognized that evidence of an adverse witness's prior arrest is

not admissible "in all circumstances."     Haywood, supra at 761.

See Commonwealth v. Santos, 376 Mass. 920, 924-926 (1978);

Commonwealth v. Allen, 29 Mass. App. Ct. 373, 378 (1990).        See

also Dougan, supra (judge has broad discretion in circumscribing

proper scope of cross-examination).    "[A] defendant is required

to furnish some persuasive explanation why the arrest might

indicate bias or a motive to lie."     Allen, supra.   See

Commonwealth v. Two Juveniles, 397 Mass. 261, 267 (1986).        The

explanation is necessary in order for the judge to "make an

appraisal of the materiality of the testimony sought in light of

[the defendant's] right 'to show specific bias or motive to

prevaricate on the part of the government witness.'"         Haywood,

supra, quoting Santos, supra at 924.     See Allen, supra.

    In this case, defense counsel made no mention to the trial

judge of wanting to use the pending criminal charges against

C.C. to show that, in their view, she was biased in favor of the

Commonwealth.   There also was no evidence to suggest that after

C.C. was charged with the three drug-related offenses, she

changed her version of the events that had transpired with the

defendants.   We conclude that the judge did not abuse her

discretion in precluding any reference to these charges at

trial.   In addition, contrary to the defendants' assertions,
                                                                    37


there was no ineffective assistance of counsel.   During cross-

examination of C.C., although counsel for Tyshaun did not raise

the three drug-related offenses pending against her, he did

pursue a line of inquiry about whether the Commonwealth had

agreed not to prosecute C.C. for any crimes that she may have

committed while she was with the defendants in exchange for her

cooperation and testimony against them.    C.C. acknowledged that

she had not been prosecuted for any such crimes, and that

someone from the district attorney's office had told her that

the Commonwealth had no interest in prosecuting her.   This line

of questioning served to alert the jury to the issue of possible

bias, and the jury could consider the matter during their

deliberations.

     5.   Cross-examination regarding history of prostitution.

The defendants contend that the judge also violated their right

to confrontation by hindering cross-examination of C.C.

regarding her history of prostitution.17   In their view, the

judge erroneously relied on the rape shield statute, G. L.

c. 233, § 21B, to prevent such a line of inquiry.   The

defendants argue that they were not attempting to elicit

evidence of C.C.'s promiscuity as part of a general credibility

     17
       As best we can discern from the record, Tyshaun never
sought to admit evidence of C.C.'s purported history of
prostitution. The matter was only raised by Sidney, who seemed
to indicate to the judge that it was relevant to show that C.C.
was willing to have sex in exchange for drugs.
                                                                   38


attack.   Rather, the defendants continue, they sought to show

the jury that, contrary to the Commonwealth's assertion that

they forced C.C. into prostitution, C.C. was a willing

participant who had a history of engaging in such activities.

We conclude that the judge did not err in excluding evidence of

C.C.'s purported history of prostitution.

      A trial judge has broad discretion to determine the proper

scope of cross-examination.   See Commonwealth v. Mountry, 463
Mass. 80, 86 (2012); Commonwealth v. Johnson, 431 Mass. 535, 538

(2000).   "If a defendant believes that the judge improperly

restrained his cross-examination of a witness, the defendant

must demonstrate that the judge abused [her] discretion and that

he was prejudiced by such restraint."   Commonwealth v. Sealy,

467 Mass. 617, 624 (2014), quoting Commonwealth v. Barnes, 399
Mass. 385, 393 (1987).

       General Laws c. 233, § 21B, provides, in relevant part,

that "[e]vidence of the reputation of a victim's sexual conduct

shall not be admissible in an investigation or proceeding before

a grand jury or a court of the commonwealth for a violation of

[G. L. c. 265, § 50]."   The primary purpose of the rape shield

statute is "to prevent a general credibility attack of a victim

with evidence of his or her promiscuity."   Mountry, 463 Mass. at

86.   Among the reasons for barring the admission of such

evidence is that it has little probative value on the issue of
                                                                    39


consent because the "victim's consent to intercourse with one

man does not imply her consent in the case of another."

Commonwealth v. Harris, 443 Mass. 714, 722-773 (2005), quoting

Commonwealth v. McKay, 363 Mass. 220, 227 (1973).

    Irrespective of how the defendants have couched their

arguments, they seem to be asserting that because C.C.

purportedly engaged in prostitution in the past, she effectively

consented to the defendants' malfeasance, and the jury should

have had the opportunity to consider this evidence.   We

disagree.   As the judge properly determined, the introduction of

evidence pertaining to C.C.'s past sexual conduct with others

was plainly barred by G. L. c. 233, § 21B.    Moreover, as we have

discussed, coercion is not an element of the crime of sex

trafficking.   See G. L. c. 265, § 50 (a).   That being the case,

it was irrelevant whether C.C. was a willing participant in the

defendants' activities.    The exclusion of evidence pertaining to

C.C.'s alleged history of prostitution had no bearing on whether

the defendants violated G. L. c. 265, § 50 (a), and such

exclusion did not prejudice the defendants' cases.

    6.   Illegal sentences.    Tyshaun contends that his sentences

for two counts of deriving support from the earnings of a

prostitute were illegal.   He points out that although the

applicable statute, G. L. c. 272, § 7, mandates a minimum

sentence of two years and a maximum sentence of five years, he
                                                                   40


was sentenced to the State prison for a term of from five years

to five years and one day.    Therefore, he continues, the judge

exceeded the maximum sentence allowed under G. L. c. 272, § 7.

We agree.18

     "An illegal sentence is one that is not permitted by law

for the offense committed."   Commonwealth v. McGuinness, 421
Mass. 472, 475 (1995).   See Commonwealth v. Layne, 21 Mass. App.

Ct. 17, 19 (1985) ("An 'illegal sentence' is one that is in

excess of the punishment prescribed by the relevant statutory

provision or in some way contrary to the applicable statute").

General Laws c. 272, § 7, provides, in relevant part:

          "Whoever, knowing a person to be a prostitute, shall
     live or derive support or maintenance, in whole or in part,
     from the earnings or proceeds of his prostitution . . .
     shall be punished by imprisonment in the state prison for a
     period of five years and by a fine of [$5,000].

          "The sentence of imprisonment imposed under this
     section shall not be reduced to less than two years, nor
     suspended, nor shall any person convicted under this
     section be eligible for probation, parole, or furlough or
     receive any deduction from his sentence for good conduct or
     otherwise until he shall have served two years of such
     sentence."



     18
       An entry in the Superior Court's docket for Tyshaun's
case indicates that he filed a pro se motion to revise and
revoke, and that it was denied by the trial judge. This motion
was neither included in the record appendix in this appeal nor
mentioned by Tyshaun in his brief. In any event, an appeal may
properly challenge an illegal or unconstitutional sentence. See
Commonwealth v. Molino, 411 Mass. 149, 155 (1991); Commonwealth
v. Sanchez, 405 Mass. 369, 379 n.7 (1989).
                                                                     41


We have construed this statute as imposing a maximum term of

five years and a minimum term of two years.      See Commonwealth v.

Lightfoot, 391 Mass. 718, 721 (1984).     The punishment imposed on

Tyshaun was in excess of the statute given that G. L. c. 272,

§ 7, does not permit a maximum sentence of five years and one

day.    Accordingly, Tyshaun's sentences for his convictions of

deriving support from the earnings of a prostitute must be

revised to reflect maximum sentences of five years.

       7.   Conclusion.   For the foregoing reasons, the judgments

of conviction on the indictments charging Tyshaun with

trafficking persons for sexual servitude and deriving support

from the earnings of a prostitute are affirmed.      His sentences

following the judgments of conviction on the indictments

charging him with deriving support from the earnings of a

prostitute are vacated, and those cases are remanded to the

Superior Court for resentencing consistent with this opinion.

The judgments of conviction on the indictments charging Sidney

with trafficking persons for sexual servitude are affirmed.

                                       So ordered.